Per Curiam:
The plaintiffs move to be allowed to appeal to the Court of Appeals and ask us to certify a question which was not discussed in our memorandum opinion. (190 App. Div. 933.) The proposition contained in said question was presented upon the briefs of counsel and considered by the court. In our opinion, however, the employment of attorneys to appear in litigations in the Federal courts was not such a doing business in this State as to subject the corporation to jurisdiction of our courts in an action for compensation for such legal services. As this question has not been determined by the Court of Appeals heretofore, and is liable to frequently arise, we grant the motion and certify the following.question: “ If a foreign corporar tion employs, in the State of New York, members of the Bar of the State of New York to perform legal services for it in said State, in defense of suits *882pending against it in the United States District Court in New York (removed to the United States court by the foreign corporation from the Supreme Court of the State of New York), in which suits it had previously entered its appearance, and said lawyers, in pursuance of said employment, rendered services in the State of New York for said foreign corporation, is that sufficient to give the Supreme Court of New York jurisdiction in a suit by such lawyers against said foreign corporation to recover compensation for said services, which suit was begun by service of summons, in the State of New York, on the president of said foreign corporation?” Present — Clarke, P. J., Dowling, Smith, Page and Philbin, JJ. Motion granted; question certified.